Citation Nr: 1745912	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the lumbar spine prior to May 9, 2017.

2.  Entitlement to a rating in excess of 40 percent disabling for degenerative disc disease of the lumbar spine from May 9, 2017 to present.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1995 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board finds substantial compliance with its February 2016 remand instructions with respect to the claim for an increased rating; however, for the reasons discussed below, the Board must remand the issues on appeal for additional RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO last considered these issues in a May 2017 supplemental statement of the case, and the appeal was then returned to the Board in June 2017.  However, in response to the SSOC, the Veteran submitted a statement providing lay evidence as to how his back condition affects his functioning, including at work, and he submitted medical records.  The medical records do not appear to relate specifically to the lumbar spine, but to the cervical spine, but they do contain some information relevant to rating his back condition.  The Veteran, via his representative, was provided with a letter in July 2017, which explained, in no uncertain terms, that if the letter was not responded to within 45 days, the Board would assume that the Veteran wants the AOJ to initially review any additional evidence submitted since the May 11, 2017 supplemental statement of the case.  To date, the Board has not received a response to the July 2017 waiver letter and the case must therefore be remanded for the AOJ to consider the additional evidence submitted by the Veteran.


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Rochester VAMC from June 5, 2017 to present and associate them with the claims file.

2. Thereafter, the RO should readjudicate the claim on appeal in light of all additional evidence received since the May 11, 2017 Supplemental Statement of the Case.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




